Citation Nr: 1544888	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO had denied service connection for Parkinson's disease as well at the time.  However, the Veteran indicated in October 2013 that he was appealing only the matter of entitlement to special monthly compensation.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's claim for special monthly compensation based on the need for regular aid and attendance or at that housebound rate in June 2013.  At the time, service connection was not in effect for any disabilities.  Service connection has since been granted for bilateral hearing loss disability, in July 2015.  There has been no consideration of the claim in light of this service-connected disability, and this should be performed by the RO in the first instance, in order to provide the Veteran with due process of law.  See 38 C.F.R. § 19.9 (2015).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's pending claim in light of the grant of service connection for bilateral hearing loss disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




